DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status 
Claims 1-20 are pending.  No claims have been amended. A terminal disclaimer filed 4/19/22 has been reviewed and accepted.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 8, and 14 are directed to a controller of a central control system, a method of operating a central control system, and a non-transitory computer-readable storage medium to generate an operator interface that enables a definition of a plurality of target combinations by an operator to cause a poker type game to provide one of: i) award a bonus to at least one of the players of the plurality of EGMs if the counter value is equal to the threshold value or ii) continue to execute one or more additional game outcomes and,  in response to one or more additional game outcomes satisfying others of the plurality of target combinations, decrement the counter until the counter value reaches the threshold value.   Specifically, regarding independent Claims 1, 8, and 14, none of the cited prior art discloses or teaches an operator interface including a first input field that enables the operator to select a rules engine mode for defining the target combinations, wherein the selection of the rules engine mode causes the operator interface to display a plurality of data input fields including: a second input field that enables the operator to select a number of cards; a third input field that enables the operator to select a start of a card range; a fourth input field that enables the operator to select an end of the card range; a fifth field that enables the operator to select a relationship associated with at least one of the start and the end of the card range; and a sixth input field that enables the operator to select between a same rank and a same suit for the cards defined by the second through the fifth input field which, in combination with other remaining claimed elements: (a) define the plurality of target combinations to include each combination of the cards that satisfies operator input into the plurality of data input fields; (b) store a counter value and the plurality of target combinations within a memory; initialize the counter value to equal a total number of the plurality of target combinations; (c) receiving a signal from a first EGM of the plurality of EGMs indicating that the first EGM has executed a game and including information indicative of a first game outcome, the first game outcome defining a combination of cards in a first poker hand, wherein the first poker hand is generated independently of the plurality of target combinations; (d) determine if the combination of cards in the first poker hand satisfies one of the plurality of target combinations, and if so, decrement the counter value by one; (e) receive a further signal from a second EGM of the plurality of EGMs indicating that the second EGM has executed a further game and including information indicative of a second game outcome, the second game outcome defining a further combination of cards in a second poker hand, wherein the second poker hand is generated independently of the first poker hand and the plurality of target combinations; (f) determine if the further combination of cards in the second poker hand satisfies another of the plurality of target combinations and, if so, decrement the counter value by another one; and (g) compare the counter value to a threshold value of zero.  
The closest prior art of record,  Walker et al. (US 2006/0046816) disclosed a “head-start poker” game, in which cards from a previous poker hand is used to create a “head-start” strategy towards a secondary game outcome using different head-start strategies to determine an award payout (see Walker, 0148, 0151-0152).  However, Walker does not fairly teach or suggest game feature “the first game outcome defining a combination of cards in a first poker hand, wherein the first poker hand is generated independently of the plurality of target combinations; determining, by the controller, if the combination of cards in the first poker hand satisfies one of the plurality of the plurality of target combinations,  and, if so, decrementing the counter value by one;” and “determining, by the controller, if the further combination of cards in the second poker hand satisfies another of the plurality of target combinations and, if so, decrementing the counter by another one”.  Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 1, 8, and 14 (along with their respective dependent Claims 2-7, 9-13, and 15-20) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/           Examiner, Art Unit 3715                                                                                                                                                                                             
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715